Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 should depend from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneras et al. (US Pub. 20160306505) in view of Kogan et al. (US Pub. 20180060029) and further in view of Brewer et al. (US Pub. 20210281632).
Referring to claim 1, Vigneras discloses a method comprising, by one or more computing systems [par. 19; user device or computer server system]: 
receiving...a user request for a content digest [pars. 12 and 14; a user launches an application and requests a presentation comprising content items from a social network]; 
retrieving one or more content objects corresponding to the user request [par. 14; the content items are retrieved from the social network]; 
generating one or more slides for the one or more retrieved content objects, respectively [par. 12; the content items are used to generate a presentation such as a slide show]; and 
providing...instructions for presenting the content digest responsive to the request from the first user, wherein the content digest comprises the one or more slides [pars. 12 and 16; the presentation is displayed to the user via the application, which entails providing the application with instructions on doing so].
Vigneras does not appear to explicitly disclose that the method is performed by an assistant xbot associated with the one or more computing systems; and wherein one or more of the slides of the content digest are removed from the content digest after a predetermined time period.
However, Kogan discloses that the method is performed by an assistant xbot associated with the one or more computing systems [pars. 48 and 49; in response to user input during a dialog with an automated assistant associated with an application on a client device, the automated assistance retrieves search results for presentation to the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation system taught by Vigneras so that the application is an automated assistant as taught by Kogan. The motivation for doing so would have been to allow the user to retrieve information via dialogue [Kogan, pars. 48 and 49].
Vigneras and Kogan do not appear to explicitly disclose wherein one or more of the slides of the content digest are removed from the content digest after a predetermined time period.
However, Brewer discloses wherein one or more of the slides of the content digest are removed from the content digest after a predetermined time period [pars. 70, 72, and 77; each ephemeral message (i.e., slide) within an ephemeral story (i.e., slideshow) is removed from the ephemeral story when the ephemeral message exceeds an associated story participation parameter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation system taught by the combination of Vigneras and Kogan so that the slides are removed from the slideshow as taught by Brewer. The motivation for doing so would have been to make content inaccessible after expiration [Brewer, par. 70] to ensure user privacy or freshness of the content.
Referring to claim 2, Vigneras discloses wherein the one or more retrieved content objects are accessible by the user via an online social network [par. 14; the content items, which are retrieved from the social network, are associated with and therefore accessible by the user].
Referring to claim 11, Brewer discloses wherein the one or more slides are automatically generated at a predetermined time period [par. 50; a collection (i.e., the slideshow) is created automatically at a particular time].
Referring to claim 12, Brewer discloses determining, for each retrieved content object, whether the content object is accessible by the user based on a privacy setting associated with the content object [pars. 51 and 70; note different degrees of authentication; each ephemeral message is displayed based on a message receiver identifier (i.e., the identify of a particular receiving user)].
Referring to claim 18, Vigneras discloses wherein the one or more slides comprise an introductory slide that comprises information associated with a geographic location of the user [par. 12; note the slideshow comprising at least a first slide; also note MPEP 2111.05 regarding nonfunctional descriptive material].
Referring to claim 19, see at least the rejection for claim 1. Vigneras further discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed to perform the claimed steps [pars. 12 and 19; note the user device, the computer server system, and the application].
Referring to claim 20, see at least the rejection for claim 1. Vigneras further discloses a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to perform the claimed steps [pars. 12 and 19; note the user device, the computer server system, and the application].

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneras, Kogan, and Brewer in view of Koperski et al. (US Pub. 20120254188).
Referring to claim 13, Vigneras, Kogan, and Brewer do not appear to explicitly disclose ordering the one or more slides of the content digest based on one or more features associated with the respective slides.
However, Koperski discloses ordering the one or more slides of the content digest based on one or more features associated with the respective slides [par. 67; returned stories are ordered based on various factors, including one or more of: relevance, chronological order, size, recency, rate of growth, and importance of a concept, entity, or category].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation system taught by the combination of Vigneras, Kogan, and Brewer so that the slides are ordered as taught by Koperski. The motivation for doing so sould have been to ensure more relevant content appears before less relevant content [Koperski, par. 14].
Referring to claim 14, Koperski discloses wherein the one or more features associated with the respective slides comprises one or more of: social signals associated with the content object corresponding to the slide; an affinity-coefficient of the user with respect to the content object corresponding to the slide; a relevance of the content object corresponding to the slide to the user; or a chronological relevance of the content object corresponding to the slide [par. 67; the returned stories are ordered based on various factors, including one or more of: relevance, chronological order, size, recency, rate of growth, and importance of a concept, entity, or category].

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneras, Kogan, and Brewer in view of Gibson et al. (US Pub. 20110246383).
Referring to claim 15, Vigneras, Kogan, and Brewer do not appear to explicitly disclose receiving an indication of a gesture within a first slide of the one or more slides; and providing instructions for presenting information associated with the selected content object associated with the first slide responsive to the gesture.
However, Gibson discloses receiving an indication of a gesture within a first slide of the one or more slides; and providing instructions for presenting information associated with the selected content object associated with the first slide responsive to the gesture [fig. 7; selection of a particular highlight reel (e.g., via click or touch gesture) leads to display of a slide with a link to details about a media event].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the presentation system taught by the combination of Vigneras, Kogan, and Brewer so that the content items are provided with a link as taught by Gibson. The motivation for doing so would have been to allow the user to view information about content items that the user has not already experienced [Gibson, par. 96].
Referring to claim 16, Gibson discloses wherein the information associated with the selected content object comprises an activatable link that is activatable to perform a context switch to the selected content object [fig. 4; note the link].
Referring to claim 17, Gibson discloses wherein the information associated with the selected content object is presented on a second slide [fig. 7; once the link is activated, information about the media event is displayed on a second slide].




	




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157